Title: From James Madison to James Monroe, 15 April 1793
From: Madison, James
To: Monroe, James


Dr SirApl. 15. 93
Since sealing the inclosed I have a letter from Mr. Jef—son of Aprl. 7. He says war is certainly declared between Engd. & F. & inclosed a newspaper which gives the acct. The decln. commenced on the part of the latter, and seems to be grounded on its alledged actual existance on the part of the former. “An impeachment (says Mr. J.) is ordered here agst. Nicholson the Comptroller, by a vote almost unanimous of the H. of Reps. There is little doubt, I am told but that much mala fides will appear: but E. R. thinks he has barricaded himself within the fences of the law. There is a good deal of connection between his manœuvres & the accomodating spirit of the Treasy. Dept. of the U. S. so as to interest the Impeachors not to spare the latter. Duer now threatens that if he is not relieved by certain persons; he will lay open to the world such a scene of villainy as will strike it with astonishment.” I give you Mr. J.s own words that you may judge in what degree any part of them are confidential. Adieu
J. M. Jr
